Citation Nr: 1425730	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-45 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 1, 2010 for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent on and after September 1, 2010 for lumbar spine degenerative disc disease, to include the propriety of the reduction from 20 percent to 10 percent, effective September 1, 2010.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted], his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to May 2001, from June 2004 to November 2005, and September 2008 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in Reno, Nevada.

In May 2012, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In June 2012, the Veteran submitted a pertinent treatment report from Nellis Air Force Base, Nevada, concerning his lumbar spine degenerative disc disease with a contemporaneous waiver of review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  As such, the Board will consider this evidence herein.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the June 2012 Board hearing, the Veteran testified that he had received treatment for his service-connected lumbar spine degenerative disc disease at Nellis Air Force Base, Nevada, since September 2011.  The resulting records had not been associated with his claims file at the time of the June 2012 hearing.  As such, the undersigned Veterans Law Judge held the record open for 30 days in order to allow the Veteran to obtain and submit these records.

As referenced in the Introduction, in June 2012, the Veteran submitted one pertinent treatment report from Nellis Air Force Base regarding his service-connected lumbar spine degenerative disc disease.  This treatment report, dated in April 2012, demonstrated that the Veteran presented with episodes of throbbing low back pain for the previous 3 to 4 months and flare-ups of low back symptoms during weather changes.  Ultimately, the Veteran requested that he be referred for physical therapy.  At the conclusion of the treatment report, the Veteran was referred for a physical therapy consultation for his "lumbar disc degeneration."  The evidence of record did not include the subsequent physical therapy consultation or evidence pertaining to ongoing physical therapy after April 2012.  As such, the Board finds that there is potentially relevant evidence available that has not been associated with the claims file and that VA has not attempted to obtain.  Consequently, the Board finds that a remand to attempt to obtain this evidence is required in order to satisfy VA's duty to assist.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

During the June 2012 hearing, the Veteran also indicated that he maintained a calendar of when he experienced "incapacitating" episodes associated with his lumbar spine degenerative disc disease.  This calendar was not associated with the Veteran's claims file.  As such, the Board finds that a remand to attempt to obtain a copy of this calendar is warranted.  Id.

Additionally, the Board observed that pertinent evidence has been associated with the Veteran's claims file (Virtual VA) since the most recent supplemental statement of the case without a contemporaneous waiver of AOJ review of that evidence.  38 C.F.R. § 20.1304.  Specifically, in February 2013, the Veteran filed a VA/Department of Defense Joint Disability Evaluation Board claim.  Pursuant to this claim, the Veteran underwent a May 2013 Medical Evaluation Board, which included an assessment of his service-connected lumbar spine degenerative disc disease.  Further, the Veteran was provided a VA general medication examination in May 2013 that included an extensive assessment of his service-connected lumbar spine degenerative joint disease.  None of this evidence has been considered by the AOJ in a previous adjudication of the Veteran's claims.  As such, the Board finds that a remand is required in order for the AOJ to consider this evidence in the first instance.  Id.

Finally, in November 2009, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for his service-connected lumbar spine degenerative disc disease.  After a February 2010 VA examination, the 20 percent rating assigned to the Veteran's lumbar spine degenerative disc disease was reduced to 10 percent, effective September 1, 2010.  The Veteran perfected an appeal of this decision, claiming that the reduction was improper and that he was entitled to a rating in excess of 20 percent prior to September 1, 2010, and in excess of 10 percent on and after September 1, 2010, to include in excess of 20 percent on and after September 2010.  However, the October 2010 and the March 2012 supplemental statement of the case erroneously captioned the Veteran's claim on appeal as entitlement to a rating in excess 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease.  Thus, the AOJ must re-adjudicate the Veteran's claims as they are captioned above.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all of the Veteran's treatment records from the Nellis Air Force Base, Nevada, dated after September 2011, pertaining to his lumbar spine degenerative disc disease, including any physical therapy consultation and any physical therapy records.  The RO should also attempt to obtain the Veteran's calendar documenting the frequency of the "incapacitating" episodes associated with his service-connected lumbar spine degenerative disc disease.  All attempts to obtain this evidence should be documented and that documentation should be associated with the Veteran's claims file.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the above paragraph, the AOJ must re-adjudicate the issue of entitlement to a rating in excess of 20 percent prior to September 1, 2010 for lumbar spine degenerative disc disease, as well as the issue of entitlement to a rating in excess of 10 percent on and after September 1, 2010 for lumbar spine degenerative disc disease, to include the propriety of the reduction from 20 percent to 10 percent, effective September 1, 2010.  Re-adjudication of these claims must consider all of the relevant evidence of record, to include, but not limited to, the March 2013 VA examination and the May 2013 Medical Evaluation Board.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

